                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 CODY MARBLE,
                         Plaintiff,               CV 20–89–M–DLC

        vs.

 MISSOULA COUNTY et al.,                           ORDER

                      Defendants.

      Before the Court is Prosecuting Defendants’ Unopposed Motion to Dismiss

Defendant Jennifer Johnson Clark, Pursuant to Mont. Code Ann. § 2-9-205. (Doc.

47.) Defendants ask this Court to dismiss Defendant Johnson Clark with prejudice

arguing that she is immune from suit under Montana law. (Docs. 47 at 2; 48 at 3–

5.) Although this would ordinarily be a matter for summary judgment, Defendants

represent that Plaintiff does not oppose the motion. (Doc. 47 at 2.) Accordingly,

      IT IS ORDERED that the Motion (Doc. 47) is GRANTED. Defendant

Johnson Clark is DISMISSED with prejudice.
DATED this 29th day of June, 2021.
